Citation Nr: 1432858	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a respiratory disorder, to include sleep apnea.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus. 

(Two issues regarding reimbursement of medical expenses incurred at South Georgia Medical Center, from May 17, 2010 to May 18, 2010, and on March 28, 2011, will be addressed in a separate decision)


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to March 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered by the RO in Atlanta, Georgia.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO via videoconference on May 7, 2013.  In correspondence received on May 10, 2013, the Veteran indicated that he intended to withdraw his request for a hearing.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

For reasons set out below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a notice of disagreement with the denial of service connection for a psychiatric disability (received April 16, 2009), and with the denial of service connection for a respiratory disorder, hypertension, and diabetes mellitus (received May 21, 2009).  Therefore, the Board has jurisdiction over these issues.  The appeal as to these issues has been perfected by VA Form 9 received on May 28, 2010.  However, a review of the claims file indicates that the appealed issues are not ripe for appellate review.  While electronic indicates that the appeal was certified to the Board by the RO on February 12, 2013, there is no VA Form 8 of record.  More importantly, there is no VA Form 646 from the Veteran's local representative of record, a procedural defect that presumably is prejudicial to the Veteran because it frustrates the right to effective representation.  Moreover, the most recent adjudication of these issues was at the time of the May 2010 statement of the case, more than four years ago.  In the meantime, a substantial quantity of pertinent evidence has been added to the claims file, including a VA examination regarding the claimed psychiatric disability; however, a supplemental statement of the case has not been prepared regarding any of these issues.  

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder, a respiratory disorder, hypertension, and diabetes mellitus are REMANDED for the following actions:

Ensure that all necessary development is completed and readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





						[CONTINUED ON NEXT PAGE]

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


